Case: 20-40035     Document: 00515800344         Page: 1     Date Filed: 03/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                 March 29, 2021
                                  No. 20-40035                   Lyle W. Cayce
                               Conference Calendar                    Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Alejandro Mata-Maldonado,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:19-CR-1407-1


   Before Jones, Clement, and Haynes, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender (FPD) appointed to represent Alejandro
   Mata-Maldonado has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Mata-Maldonado has not filed a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40035      Document: 00515800344          Page: 2   Date Filed: 03/29/2021




                                    No. 20-40035


   response. We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein. We concur with counsel’s assessment that the
   appeal presents no nonfrivolous issue for appellate review. Accordingly,
   counsel’s motion for leave to withdraw is GRANTED, counsel is excused
   from further responsibilities herein, and the APPEAL IS DISMISSED.
   See 5TH CIR. R. 42.
          The FPD asserts that the written statement of reasons incorrectly
   reflects that: (1) the district court imposed an upward departure instead of an
   upward variance, (2) the district court did not grant the Government’s
   motion for a two-level downward departure for early disposition, and
   (3) Mata-Maldonado’s guidelines range was 10 to 16 months instead of 6 to
   12 months of imprisonment.
          We agree that the statement of reasons indicates that Mata-
   Maldonado’s guidelines range was 10 to 16 months of imprisonment, but the
   record reflects that his guidelines range was 6 to 12 months of imprisonment.
   Accordingly, we REMAND for the limited purpose of correction of the
   foregoing clerical error in accordance with Federal Rule of Criminal
   Procedure 36. However, our review satisfies us that the statement of reasons
   does not otherwise require correction.




                                         2